CM/ECF - California Central District                       https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?112738402816474-L_1_0-1
                            Case 6:19-cr-00503-MC   Document  7 Filed 02/21/19 Page 1 of 14

                                                                                                               CLOSED

                               UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                  CRIMINAL DOCKET FOR CASE #: 2:19-mj-00393-DUTY All Defendants


         Case title: USA v. Qin                                           Date Filed: 02/08/2019
                                                                          Date Terminated: 02/12/2019


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Xiao Dong Qin                                    represented by Lisa Shinar LaBarre
         REG 77529-112                                                   Federal Public Defenders Office
         TERMINATED: 02/12/2019                                          321 East 2nd Street
                                                                         Los Angeles, CA 90012-4202
                                                                         213-894-1476
                                                                         Fax: 213-894-0081
                                                                         Email: Lisa_Labarre@fd.org
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Public Defender or
                                                                         Community Defender Appointment

         Pending Counts                                                   Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                       Disposition
         Defendant in violation of 18:371,554




1 of 3                                                                                                          2/21/2019, 1:04 PM
CM/ECF - California Central District                           https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?112738402816474-L_1_0-1
                            Case 6:19-cr-00503-MC       Document  7 Filed 02/21/19 Page 2 of 14


         Plaintiff
         USA                                                  represented by Assistant 2241-2255 US Attorney LA-
                                                                             CR
                                                                             AUSA - Office of US Attorney
                                                                             Criminal Division - US Courthouse
                                                                             312 North Spring Street
                                                                             Los Angeles, CA 90012-4700
                                                                             213-894-2434
                                                                             Email: USACAC.Criminal@usdoj.gov
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED
                                                                             Designation: Assistant US Attorney


          Date Filed          #   Docket Text
          02/08/2019          1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                                Xiao Dong Qin, originating in the District of Oregon. Defendant charged in violation
                                of: 18:371,554. Signed by agent Paul Montori, US, Special Agent. (mhe) (Entered:
                                02/19/2019)
          02/08/2019          2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Xiao Dong Qin;
                                defendants Year of Birth: 1986; date of arrest: 2/7/2019 (mhe) (Entered: 02/19/2019)
          02/08/2019          3 SEALED Defendant Xiao Dong Qin arrested on warrant issued by the USDC District of
                                Oregon at Eugene. (Attachments: # 1 Charging documents)(mhe) (Entered: 02/19/2019)
          02/08/2019          4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate
                                Judge Alexander F. MacKinnon as to Defendant Xiao Dong Qin Defendant arraigned
                                and states true name is as charged. Attorney: Lisa Shinar LaBarre for Xiao Dong Qin,
                                Deputy Federal Public Defender, present. Defendant remanded to the custody or
                                currently in the custody of the US Marshal. Detention Hearing set for 2/12/2019 03:00
                                PM before Magistrate Judge Alexander F. MacKinnon. Court Smart: CS. (mhe)
                                (Entered: 02/19/2019)
          02/08/2019         10 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to Defendant
                                Xiao Dong Qin (mhe) (Entered: 02/20/2019)
          02/08/2019         11 FINANCIAL AFFIDAVIT filed as to Defendant Xiao Dong Qin. (Not for Public View
                                pursuant to the E-Government Act of 2002) (mhe) (Entered: 02/20/2019)
          02/08/2019         12 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                                Defendant Xiao Dong Qin. (mhe) (Entered: 02/20/2019)
          02/08/2019         13 WAIVER OF RIGHTS approved by Magistrate Judge Alexander F. MacKinnon as to
                                Defendant Xiao Dong Qin. (mhe) (Entered: 02/20/2019)
          02/12/2019          5 MINUTES OF RULE 5(c)(3) REMOVAL/ARRIVAL OF PROCESS
                                HEARING/DETENTION HEARING held before Magistrate Judge Alexander F.
                                MacKinnon Court orders bail set as: Xiao Dong Qin (1) $10,000 Appearance Bond.
                                Court orders defendant held to answer to District of Oregon. Bond to Transfer.



2 of 3                                                                                                              2/21/2019, 1:04 PM
CM/ECF - California Central District                                https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?112738402816474-L_1_0-1
                            Case 6:19-cr-00503-MC            Document  7 Filed 02/21/19 Page 3 of 14


                                  Defendant ordered to report on 2/20/19 at 1:30 pm. RELEASE ORDER NO 36199
                                  Court Smart: CS. (mhe) (Entered: 02/19/2019)
          02/12/2019          6 DECLARATION RE: PASSPORT filed by Defendant Xiao Dong Qin, declaring that
                                my passport and any other travel documents are in the possession of federal authorities.
                                If any such document is returned to me during the pendency of this case, I will
                                immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
                                passport or other travel document during the pendency of this case. (mhe) (Entered:
                                02/19/2019)
          02/12/2019          7 MEMORANDUM FOR RELEASE ORDER AUTHORIZATION filed by PSA Officer
                                as to Defendant Xiao Dong Qin. (mhe) (Entered: 02/19/2019)
          02/12/2019          8 REDACTED AFFIDAVIT OF SURETIES (No Justification - Pursuant to Local
                                Criminal Rule 46-5.2.8) in the amount of $5,000 by surety: Lin Zhang for Filed by
                                Defendant Xiao Dong Qin (mhe) (Entered: 02/19/2019)
          02/12/2019          9 SEALED UNREDACTED Affidavit of Surety (No Justification) filed by Defendant
                                Xiao Dong Qin re: Affidavit of Surety (No Justification)(CR-4) 8 (mhe) (Entered:
                                02/19/2019)
          02/12/2019              Notice to District of Oregon of a Rule 5 or Rule 32 Initial Appearance as to Defendant
                                  Xiao Dong Qin. The clerk will transmit any restricted documents via email. Using your
                                  PACER account, you may retrieve the docket sheet and any text-only entries via the
                                  case number link. The following document link(s) is also provided: 5 Removal/Arrival
                                  of Process Hearing - Rule 5(c)(3) (fka Rule 40) Detention Hearing,. If you require
                                  certified copies of any documents, please send a request to email address
                                  CrimIntakeCourtDocs-LA@cacd.uscourts.gov (mhe) (Entered: 02/19/2019)
          02/14/2019         14 BOND AND CONDITIONS OF RELEASE filed as to Defendant Xiao Dong Qin
                                conditions of release: $10,000 Appearance Bond, see attached for terms and conditions
                                approved by Magistrate Judge Jacqueline Chooljian. (mhe) (Entered: 02/20/2019)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                              02/21/2019 13:03:51
                                       PACER                           Client
                                                    ud1317:4104666:0
                                       Login:                          Code:
                                                                       Search       2:19-mj-00393-DUTY
                                       Description: Docket Report
                                                                       Criteria:    End date: 2/21/2019
                                       Billable
                                                    2                  Cost:        0.20
                                       Pages:




3 of 3                                                                                                                   2/21/2019, 1:04 PM
              Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 4 of 14
        Case 2:19-mj-00393-DUTY Document 2 Filed 02/08/19 Page 1 of 1 Page ID #:2




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OP CALIFORNIA

                                                               CASE NUtvr~~     t~~~
UNITED STATES OF AMERICA                           PLAINTIFF
                                                                                    O~o~              K
                  v

                                                                       REPORT COMMENCING ~IMINAL
      x lao     ~e~NE, ~t,~l
                                                                                 A~TIO~3, `~

                                                                                         -~~ ~                ~
TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                 ``, ,-"        ~
                                                                                "N/A" ~~; ~~,
All areas must be completed. Any area not applicable or unknown should indicate                  ~r
                                                                                                   y: ~'
1• Date and time of azrest:      2I~ ~ 20 15             J l :00           ❑ AM          PM`<--X~"
                                                                                                 ,;„
                                                                                                 .  -
                                                                             rted to court  or  arr`a~   mnt or
2. The above named defendant is currently hospitalized and cannot be transpo
   any other preliminary proceeding:        ❑Yes      ~ No
                                                                                  ~]yes    ❑ No
3. Defendant is in U.S. Marshals Service lock-up (in this court building): '

4. Charges under which defendant has been booked:

               'fi g ccsc   ~} I ~      SS

5. Offense charged is a:         ~ Felony    ❑Minor Offense            ❑Petty Offense      ❑Other Misdemeanor

6. Interpreter Required: []No           ~ Yes      Language:        N► ~~v7 ~ rz i ~l

7• Year of Birth:      1~'~, 6

8. Defendant has retained counsel:          ~o
   ❑ Yes         Name:                                                   Phone Number:


                                                    .s -~ a~ 'n-~    EL~SC--ow
9• Name of Pretrial Services Officer notified:

10. Remarks (if any):

11. Name:        -pq.,,~ ~ n.~..,~-~rZ 1                   (please print)

                                               f3 ~                          13. Agency:    ~-v~/ S
12. Office Phone Number: r✓ ~ 3 -- ~- o S ~ Z9
                                                                             15. Date:     Z/g /~ ~J
                                                                                                   n
14. Signature:        _~-


CR-64 (2/14)                                REPORT COMMENCING CRIMINAL ACTION
            Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 5 of 14
     Case 2:19-mj-00393-DUTY Document 4 Filed 02/08/19 Page 1 of 1 Page ID #:20


                                                          UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA

iJNITED STATES OF AMERICA,                                                     ~   Western Division
                                                                    Plaintiff, ~
                                   vs.                                         I   Case Number. 2:19-NLI-00393                Out of District Affidavit
                                                                               ~   Initial App. Date: 02/08/2019              Custody
Xiao Donn Qin                                                                  ~   Initial App. Time: 2:00 PM




                                                                 Defendant. ~ Date Filed: 02/08/2019
                                                                            ~ Violation: 18:371 ; 18:554
                                                                            ~ CourtSmart/ Reporter.

        PROCEEDINGS HELD BEFORE UNITED STATES                                                         CALENDAR/PROCEEDINGS SHEET
         MAGISTRATE JUDGE: Alexander F. MacKinnon                                                      LOCAL/OUT-OF-DISTRICT CASE



      PRESENT':                     Bernal, Ilene

                                     Deputy Clerk                              Assistant
                INITIAL APPEARANCE NOT HELD -CONTINUED
                Defendant informed of chaz e and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                 ~ preliminary hearing OR~ removal hearing /Rule 20.
                Defendant states true name ~is as chazged ~ is
                Court ORDERS the caption of the Indictment/Information be changed to reflect defendants different true name. Counsel are directed to
                  le all future documents reflecting the true name as stated on the record.
                ~  efendant advised of consequ c s offalse statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
              ~ Attorney: Lisa LaBazre, DFPD           Appointed ~ Prev. Appointed ~ Poss. Contribution (see separate order)
                 L~ Special appearance by:
            ~GovemmenYs request for detention is: ~ GRANTED ~ DENIED ~ WITHDRAWN ~ CONTINUED
                Defendant is ordered: ~ Permanentty Detained ~ Temporarily Detained (see separate order).
                BAIL FIXED AT $                                          (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                Government moves to iJNSEAL Complaint/Indichnent/Information/Entire Case: ~1 GRANTED ~ DENIED
                Preliminary Hearing waived.
                Class B Misdemeanor ~ Defendant is advised of maximum penalties
                This case is assigned to Magistrate Judge                                                   Counsel are directed to contact the clerk for the
                setting of all fuRher proceedings.
                PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                District Judge                                                             for the setting of further proceedings.
                Preliminary Hearing set for                                     at 430 PM
                PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                GovernmenPs motion to dismiss case/defendant                                                 only: ~ GRANTED ~ DENIED
                Defendants motion to dismiss for lack of probable cause: ~ GRANTED ~ DENIED
                Defendant executed Waiver of Righu. ~ Process received.
                Court ORDERS defendant Held to Answer to                                    District of
                     Bond to transfer, if bail is posted. Defendant to report on or before
                ~ Warrant of removal and final commitment to issue. Date issued:                                   By CRD:
            (
            ~        Warrant of removal and finalS~m          ent e ordered stayed until
             F~ Case continued to Lp~tQ)             -1 ~—(~                      (Time).                                 AM
                Type of Hearing: U f~ ~                             Before Judge             1`      E'::'              /Du      agis e Jud .~
                Proceedings will be held in the ~ Duty Courtroom                                    Judge's Coumoom y                   C3~
                Defendant committed to the custody ofthe U.S. Mazshal ~ Summons: Defendant ordered to report to USM for proce s g.
                Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                Abstract of Order to Retum.Defendant to Court on Next Court Day(M-20)issued. Original forwazded to USM.
                RELEASE ORDER NO:
                Other:
                                  L~ PSA ~ USPO                               ~ FINANCIAL                          ~ READY
                                                                                                                         Deputy Clerk Initials      __ __J


         M-5(10/13)                              CALENDAR/PROCEEDING SHEET - LOCAI,/OUT-OF-DISTRICT CASE                                      Page 1 of 1
              Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 6 of 14
       Case 2:19-mj-00393-DUTY Document 13 Filed 02/08/19 Page 1 of 1 Page ID #:38

                                                                                                      ~. __ ~—
                                        UNITED STATES DISTRICT COURT                                         r           ~
                                                                                                       ,I ~'^K ll S. C' ~~' R1GT C^' ~"T
                                       CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                           CASE NUMBER:
                                                        PLAINTIFF
                              ~.                                                  1~.~ 3~.~                                        _~ ,
                                                                                                                                    i


                                                                                                     ---------      --i----., —{     ._    .J

         1 G.O ~►~ (~lh                                                                      WAIVER OF RIGHTS
                                                                                          (OUT OF DISTRICT CASES)
                                                    DEFENDANT.


        Iunderstand that,chax es are pending in the                                  District of ~ ~    ~~
 alleging violation of  ~.8 ' ''~ ~ r JS~'(                                      and thatIhave been arr ted in this district and
                          (Title and Section /Probation /SupervisedRelease)
 taken before a United States Magistrate Judge, who has informed me of the charges) and my rights to:
        (1)     have an identity hearing to determine whetherIam the person named in the charges;
        (2)     arrival of process;

 -Check one onZy-

 ❑       EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (unless an indictment has been returned or an information filed)to
             determine whether there is probable cause to believe an offense has been committed by me,the
             hearing to be held in this district or the'district of prosecution; and
        (4)  request transfer ofthe proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             ~i1~3'•

 ❑       PROBATION OR SUPERVISED RELEASE CASES:
        (3)   have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
             there is probable cause to believe I have violated the terms of my probation/supervised release.

         I HEREBY WAIVE(GIVE UP).MY RIGHTS) TO:

         ❑      have an identity hearing
                arrival of process
         ❑      have a preliminary hearing
         ❑      have an identity hearing, and I have been inform d that I have no right to a preliminary hearing
                have an identity hearing, but I request that a pr inary hearing be held in the prosecuting
                district.

                                                                Defendant ~        ~~"



                                                                Defense Couns

Date: U ~ ~ ~L~
                                                                United States Magistrate Judge

I have translated this Waiver to the defendant in the                 G.V~uU-~l~~ ~^""''""~
                                                                                                                     language.
                                                                         ` ,~ ~ .-,
Date: a
                                                               Interpreter(if required)


M•14(09/09)                         WAIVER OF RIGHTS(OUT OF DISTRICT CASES)
                 Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 7 of 14
          Case 2:19-mj-00393-DUTY Document 5 Filed 02/12/19 Page 1 of 5 Page ID #:21
                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

                               MINUTES -RULE 5/20 HEARING /DETENTION HEARING

 Case No. 19-00393M                                           CourtSmart GS                   Date: February 12, 2019
 Present: The Honorable ALEXANDER F. MacKINNON
                                                                                                     ,U.S. Magistrate Judge
              Ilene Bernal                                 Kevin Reidy                             Barbara Hong Li/Mandarin
              Deputy Clerk                           Assistant U.S. Attorney                           Interpreter /Language

   USA v. XIAO DONG QUI                                        ~ Attorney Present for Defendant:
                                                                                David A. Kettel &Adam Y. Chang
  ~ Present C~ Custody ❑Bond ❑Not present                      ~ C~ Present ❑ CJA    fib Retd ❑ DFPD ❑Not present

 I. PROCEEDINGS:          O IDENTITY HEARING ❑REMOVAL HEARING ❑PRELIMINARY HEARING
                          ❑ RE POSSIBLE RULE 20 ❑ARRIVAL OF PROCESS
                          fi~ FURTHER PROCEEDINGS RE OUT-OF-DISTRICT CASE
  ❑ Process      ❑received          ❑not received
  ❑ Witness(es)CST ❑Exhibits Marked                D See separate list.
  ❑ CouR orders that exhibits be returned to the respective counsel / party ofrecord. ❑See receipt for
                                                                                                        Release ofExhibits to
     Counsel.
  ❑ Court finds defendant ❑ to be the person ❑not to be the person charged in the ❑Indictment
                                                                                                          ❑Information
  ❑ Complaint.
  ❑ Court finds ❑probable cause ❑ no probable cause to believe that the offense so charged has
                                                                                                     been committed and that
     the defendant has committed it.
  ❑ IT IS ORDERED that the defendant return to the originating district and proceedings be terminated
                                                                                                        in this district.
 R( Defendant executed Waiver of Rights.          D Process received.       ❑Process not received.
 ~ Court ORDERS defendant Held to Answer to                                  District of Oregon
 C~ Bond to transfer, if bail is posted. Defendant ordered to report on or before 220/19 at 1:30PM, USDC,Eugene, Oregon
 ❑ Final commitment and warrant ofremoval to issue directing the U.S. Marshal to return the defendant to the district
                                                                                                                          of
     origin. Date issued:                                  By:
     ❑ Final commitment and warrant ofremoval aze ordered stayed until
 O Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District Court, Central
                                                                                                                          District
     at ❑Los Angeles ❑Riverside ❑Santa Ana.
II. PROCEEDINGS: DETENTION HEARING
 G~ Government's request for detention is: ❑GRANTED                ❑DENIED           C~ WITHDRAWN          ❑CONTINUED
❑ Counsel stipulation to bail.
 ❑ Court finds presumption under 18 USC 3142e                       has not been rebutted.
❑ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
❑ Court finds presumption under 18 USC 3142e                        has been rebutted.
C~ Court sets bail at:$ 10,000.00                           fi~ SEE ATTACHED COPY OF CR-Ol BOND FORM FOR
    CONDITIONS OF RELEASE.
❑ Court orders that defendant be detained for a period not to exceed ten (10)Court days. See separate order re temporary
    detention.
❑ Witnesses CST          ❑Exhibits Marked        ❑See separate list.
O Court orders that exhibits be returned to the respective counsel /party ofrecord. ❑See Receipt for Release ofExhibits
    to Counsel. L~ Release Order Issued - Release No.: 36199
❑ Court orders case continued to                                   at                 ❑ a.m. ❑ p.m. for
    before Judge                                                   in courtroom
❑ Other:


                                                                                                     I.               10
                                                                                                    II.            :20
                                                                                           Deputy Clerk Initials IB
M-50(06/10)                            MINUTES -RULE 5120 HEARING /DETENTION HEARING
                   Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 8 of 14
            Case 2:19-mj-00393-DUTY Document 5 Filed 02/12/19 Page 2 of 5 Page ID #:22


                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Xiao Dong Qin                                              Case No. 2:19-MJ-00393-DUTY
                                                 ~]Defendant        ~ Material Witness

    Violation ofTide and Section: 18:371;18:554

                                          Summons       Q Out of District ~ UNDER SEAL ~ Modred Date:

    Check ~o     one ofthefive numbered boxes below (unless one bond is to be replaced by another):
    1.      Person Recognizance Signature On y             (c).❑ Affidavit ofSuretY With Tustification          Release No.
    2. ~ Unsecured Appearance Bond                              (Foy Cx-3) Signed by:                                ~~j   ( jl Q
         $                                                                                                             -        ~/
                                                                                                                      Release to Pretrial ONLY
    3.~ Appearance Bond ~                                                                                         ~ Release to Probation ONLY
          $ ~ Q _ C9 C3C~ .
           T—°                                                                                                    ~ Forthwith Release
      (a~.~" CBSh DePOSit(Amount or %~ (Form CR-7)
                 s~ ~~~ ~                                            ~ With Full Deeding ofProperty:

      (b).~          davit of Surety Without
                 Justification (Fo.n,cR-4) Signed by:
           -~-`~L ~ ~ ~ ~,~ ~                                                                                    ~ All Conditions of Bond
               b            ,                                                                                     (ExceptClearing-Warrants
                                                                                                                   Con~tion) Must be Met
                                                                                                                      d Posted by:
                                                                                                                 ~IS ~ ~ - ~~.&.~YI             6 r1"/

                                                                                                                     Third-Party Custody
                                                         4,~ Collateral Bond in the Amount of(Cash                   AfFidavit(Form CR-31)
                                                             or Negotiable Securities):
                                                                $                                                Q■ Bail Fixed by Court:
                                                         5. ~ Corporate Surety Bond in the Amount of:             AFM      ~ ~B
                                                               $                                                    (Judge /Clerk's Initials)


                                                        PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
         The Court has ordered a Nebbia heazing under § 3142 (g)(4).
         The Nebbia hearing is set for                                   at           0 a.m. ~ p.m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE, the following conditions of release are imposed upon you:
~] Submit to:~ Pretrial Services Agenry (PSA) supervision as directed by PSA; ~ Probation (USPO) supervision as directed by USPO.
                  (The agency indicated above, PSA or USPO, will be referred to below as "SupervisingAgency.'~

,~ Surrender all passports and t~vel documents to Supervising Agency no later            ~~~ ~«,~     j~,,~ ~      +~~,~ ~    > sign a Declaration
     re Passport and Other Travel Documents (Form CR-3~, and do not apply for a passport or other travel document during the pendenry
     of this case.
    Travel is restricted to L~~ •~- ~S~' ~jL~ ~ ~(.Q~~cj. -~,-~~                             unless prior permission is granted by Supervising
     Agenry to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agenry.
    Maintain or actively seek employment and provide proof to Supervising Agenry. ~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agenry.
                                                                                 Defendant's Initials:X      ~~ Datex            ~~! ~~ /a' 0
                 Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 9 of 14
          Case 2:19-mj-00393-DUTY Document 5 Filed 02/12/19 Page 3 of 5 Page ID #:23
    Case Name: United States of America v. Xiao Dong Qin                                             Case No. 2:19-MJ-00393-DUTY
                                                 ~]Defendant       ~ Material Witness
       Avoid all contact, directly or indirectly(including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to
                                                              ;~ except
       Avoid all contact, direcfly or indirectly(including by any electronic means), with any known codefendants except in the presence
        ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms,ammunition,destructive devices, or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agenry. ~ In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                   or more without notifying and obtaining
       permission from the Court,except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agenry and abide by all the rules and
       requirements ofthe program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs orstate-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
      Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
      Submit to:         drug and/or     alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
       You must pay all or part ofthe costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or Q alcohol treatment as directed by Supervising Agenry. You must pay all or part of the costs
       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part ofthe costs based upon your ability to pay as determined by Supervising Agency.
  ~]Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which         will or Owill not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
              Location monitoring only - no residential restrictions;
                                -or-
          You are restricted to your residence every day:
                      from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                       as directed by Supervising Agency;


                                                                                  Defendant's Initials.   V~          Date:
CR-1(10/18)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 2 OF 4
                     Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 10 of 14
               Case 2:19-mj-00393-DUTY Document 5 Filed 02/12/19 Page 4 of 5 Page ID #:24
           Case Name: United States of America v. Xiao Dong Qin                                             Case No. 2:19-MJ-00393-DUTY
                                                          Defendant     ~ Material Witness

                You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                            all of which must be preapproved by Supervising Agenry;
                Release to PSA only ~ Release to USPO only
              You are placed in the third-party custody(Form CR-31)of
              Clear outstanding ~ warrants or~ DMV and traffic violations and provide proofto Supervising Agenry within                   days
              of release from custody.
              Do not possess or have access to, in the home,the workplace,or any other location,any device that offers Internet access except
              as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
              and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
    ]
    ~ Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
              the age of 18 except in the presence of a parent or legal guardian ofthe minor.
             Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
              under the age of 18.
             Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
              facility, school, or other organization dealing with the care, custody, or control ofchildren under the age of 18.
             Do not view or possess child pornography or child erotica.~ In order to determine compliance, you agree to submit to a search
              of your person and/or property, including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
              Marshal.
             Other~conditions:
       e                                                                            °
                                 , c~~..~ ~'~ .~-~.n a~`~u~ ~.rr-~ t~f Jc~~.p ~~~ ~R I ~ ~~ ~~
    ~ Il~~~.~~




                                                  GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal,state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a

                                                                                        Defendant's Initials:'~( lX x ~   Date:     j~-~b~/~U~
CR-1                                                           OF CALIF012NIA RELEASE ORDER AND BOND FORM                             PAGE 3 OF 4
                     Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 11 of 14
               Case 2:19-mj-00393-DUTY Document 5 Filed 02/12/19 Page 5 of 5 Page ID #:25
       Case Name: United States of America v. Xiao Dong Qin                                              Case No. 2:19-MJ-00393-DUTY
                                                    ,~ Defendant       ~ Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tide 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

      I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
      release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
      fine.

      I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
      maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
      Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
      judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
      United States,and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
      forfeited.




    k ~2         ~~ /~~                     k                                                            k ~+fib r.3 ~- 6 ~ 6 ~~8~~
     Date                                   Signatur ofl~fendant/Material Witness                          Telephone Number


   ~
   (       d~S /~-tftv~~S           CG~r(       Y~~ r~,
      City and State(DO NOTINCLUDE ZIP CODE)



   ~] Check ifinterpreter is used: I have interpreted into the 'c                ~
                                                                    ~'~ ~~L~vt l~~G~~r-                             language this entire form
                                                                                        c;~
      and have been told by the defendant that he or she understands all of it.
   ~                             ~~~~-
     Interpreter's Signature                                                                             Date


                                                    /      ~

                               United States Dieiwat~ge /Magistrate Judge                            Date

     Ifcash deposited: Receipt #                               for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                                     9~ Date:~'~~~oZ f~`~l
                                                                                 Defendant's Initials:
CR-1 (10/18)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 4 OF 4
              Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 12 of 14
        Case 2:19-mj-00393-DUTY Document 6 Filed 02/12/19 Page 1 of 1 Page ID #:26

                                                                                            ~°      ►rr couRr


                                                                            I [ ~~ 2 Z
                                                                             E ;'          ILT Or CALrF n,
                                                                                                       OR. 1(q

                                       UNITED STATES DISTRICT COURT                                          l
                                      CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                      CASE NUMBER:


                                                  PLAINTIFF I        I ~ Y~ ~ ~ (~ 3 ~~
                              V.

                                                                          DECLARATION RE PASSPORT AND
                                                                            OTHER TRAVEL DOCUMENTS
                                               DEFENDANT.

I,                          ~Un~         (J~iY~                                     declare that
                             (Defendant/Material Witness)


  ❑      I have never been issued any passport or other travel document by any country. I will not apply for a passport or
         other travel document during the pendency ofthis case.

  ❑      I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
         passport or other travel document during the pendency ofthis case.
  ❑      I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
         passport or other travel document during the pendency of this case.

         My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
         document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agency. I will not apply for a passport or other travel document during the pendency ofthis case.

I declare under penalty of perjury that the foregoing is true and correct.
                      ~H                                            p~
Executed this       ~~         day of     ~~~Y                ,20 ~ - t
at
                                        and State)

                                                                  Signature ofD fendant/Material Witness


Ifthe declarant is not an English speaker, include the following:
I,      ~~~ ~-}~~ L ~~ ,am fluent in written and spoken English and                              j/~GYit~t~it +^~
languages. I accurately trans ed this form from English into              ~Q~~t-v~~~
to declarant       X j~~ ~~{ ~
                             j ,,,,,                              on this date.

Date:          2'(2~ ~l 9                                                              ~i~2~~
                                                                  Interpreter

CR-37(OS/15)                       DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
          Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 13 of 14
    Case 2:19-mj-00393-DUTY Document 7 Filed 02/12/19 Page 1 of 1 Page ID #:27


               ~l~~1~LL~.e~ ~~~~~~6 ✓ X4~GU~ ~ ✓ X~~?~ VP/X?JGt:P.6
                                                United States District Court
                                                Central District of California



           Michelle A. Carey                                                                            Douglas B. Bys
Chief Probation &Pretrial Services Officer                                             Deputy ChiefProbation &Pretrial Services Officer




                                                      February 12, 2019


United States District Court
Los Angeles, California

                                                        Re:        Release Order Authorization
                                                                   Defendant: Qin, Xiao
                                                                   Docket #: 2:19-393M-01

To Whom It May Concern:

On today's date, the defendant's bond was set by the Honorable Alexander MacKinnon. Special
conditions ofthe bond include: RELEASE TO PRETRIAL SERVICES ONLY,for placement in the
location monitoring program.

Please be advised that the defendant has been found acceptable for placement.

If you determine that the bond has been satisfied, please prepare a release order with the RELEASE TO
PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge's signature.

                                                        Sincerely,


                                                         (
                                                         ~~~~''~

                                                        Brenda L. Mercado
                                                        Senior U.S. Pretrial Services Officer
                                                       (213)894-3464




                   Headquarters                            Riverside Branch                            Santa Ana Branch

           Edward R. Roybal Federal Building        George E. Brown, Jr. Federel Building         Ronald Reagan Federal Building
                  and U.S. Courthouse                       and U.S. Courthouse                         and U.S. Courthouse
           255 East Temple Street, Suite 1410          3470 Twelfth Street, Suite 161            411 West Fourth Street, Suite 4070
              Los Angeles, CA 90012-3332                 Riverside, CA 92501-3801                    Santa Ana, CA 92701-4596
           213-894-4726 /FAX 213-894-0231            951-328-4490 /FAX 951-328-4489              714-338-4550 /FAX 714-338-4570
               Case 6:19-cr-00503-MC Document 7 Filed 02/21/19 Page 14 of 14
         Case 2:19-mj-00393-DUTY Document 8 Filed 02/12/19
                                                   v~~~K   Page 1 of 1 Page ID #:28
                                                                                            , us "~`~T
                                                                                         --A--~-.~i~,
                                                                                                    ~Rier coin
  Date Approved:                           Extension:~~                                                       r
                                                                                                                                     i o~
                                                                                                "~
  By:            vin                                                                      FF~4 ~
        ❑ PSA Officer or materia         ss only)     AUSA
                                                                                         p }g ..~
                                                                                CEO J ~L T
  Signature:                                                                    BY             CTpF
                                                                                                        CALIFpAPJf


                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA                                                  CASE tvulvlBEx
                                                            PLAINTIFF,
                                    ~.                                             1                               -~
                         ~~n~                ;►~                              AFFIDAVIT OF SURETY(NO JUSTIFICATIOl~

                                                       DEFENDANT(S).


   I, the undersigned surety, state on oath thatIpermanently reside within the jurisdiction of the United States District Court
for the Central District of California at the address indicated below or in (City, State):


    Ifurther state thatIunderstand the provisions of the bond executed by the above-named defendant for which this affidavit
supports, andIagree to be bound as a condition of this bond by the provisions of Local Criminal Rule 46-6 asset forth at the
bottom of this document and further acknowledge and agree thatIand my personal representatives are bound as a condition
of this bond, jointly and severally with the defendant and other sureties, to pay to the United States of America the sum of
$ „~,Uv~ _                 in the event that the bond is forfeited.

  I further understand that it is my obligation to inform the Court and counsel of any change in residence address or
employment of the defendant immediately upon becoming aware of such fact.

    Ifurther agree and understand that, unless otherwise ordered by the Court, the bond for which this affidavit supports is
a continuing bond (including any proceeding on appeal or review) which shall continue in full force and effect until such time
as the undersigned is duly exonerated by Order of the Court.

    Ide         e under the penalty of perjury that the foregoing is true and correct. Executed on this                                     day of


           i.1v~           ~~                                                    X XX-XX-
    Name of Surety                    (J                                      Social Security Number of Surety (Last 4 digits only)


     Signature of Surety                                                      A ress of Surety                    "~~"~'-Y      --

                Wi~                                                                    ~rC~►d~~~` ~           L.~
    Relationship of Surety                                                    City, State, Zip Code


Local CriminalRule 46-6
    Bond -Summary Adjudication of Obligation
A bond or undertakingpresentedfor filing shall contain consent of the principal and surety that, in case of default or contumacy on the part of the
principal or surety, the Court, upon ten (10) days notice, may render a judgment summarily in accordance with the obligation undertaken and issue a
writ of execution upon such judgment. An indemnitee or party in interest seeking a judgment on a bond or undertaking shallproceed by Motion for
Summary Adjudication of Obligation andExecution. Service may be made on a corporate surety as provided in 31 U.S.C. § 9306.




CR-04 (02/09)                                       AFFIDAVIT OF SURETY (NO JUSTIFICATION)
